Case: 20-13482   Doc: 156-1   Filed: 11/20/20   Page: 1 of 22




                 EXHIBIT 1
Case: 20-13482   Doc: 156-1   Filed: 11/20/20   Page: 2 of 22
Case: 20-13482   Doc: 156-1   Filed: 11/20/20   Page: 3 of 22
Case: 20-13482   Doc: 156-1   Filed: 11/20/20   Page: 4 of 22
Case: 20-13482   Doc: 156-1   Filed: 11/20/20   Page: 5 of 22




                 EXHIBIT 1
             Case: 20-13482         Doc: 156-1         Filed: 11/20/20     Page: 6 of 22




                                             EXHIBIT 1

                                           DEFINITIONS

        As used herein, the terms listed below shall be defined as follows. Insofar as a term is not

explicitly defined, the meaning to be used is the commonly accepted definition of the term. None

of the definitions set forth below are intended to narrow the scope of discovery permitted by the

Federal Rules of Civil Procedure or the Federal Rules of Bankruptcy Procedure, and the definitions

and Requests should be read as broadly as permitted by those rules.

        1.      “Arcadia” or “you” or “your” means Arcadia Health Partners, LLC, and includes,

where applicable, any entities constituting parents, predecessors, successors, subsidiaries, affiliates,

divisions, associated organizations, or joint ventures, as well as its officers, directors, employees,

staff members, agents, or other representatives.

        2.      “Arcadia Proposal” means that certain proposal dated November 12, 2020 and filed

as ECF No. 134-2 on November 16, 2020 in the Bankruptcy Cases.

        3.      “RHA Anadarko” means RHA Anadarko, Inc., Debtor in In re RHA Anadarko, Inc.,

Case No. 20-13483, and includes, where applicable, any entities constituting parents, predecessors,

successors, subsidiaries, affiliates, divisions, associated organizations, joint ventures, as well as its

officers, directors, employees, staff members, agents, or other representatives.

        4.      “RHA Stroud” means RHA Stroud, Inc., Debtor in In re RHA Anadarko, Inc., Case

No. 20-13483, and includes, where applicable, any entities constituting parents, predecessors,

successors, subsidiaries, affiliates, divisions, associated organizations, joint ventures, as well as its

officers, directors, employees, staff members, agents, or other representatives.

        5.      “Debtors” refers to RHA Stroud (Debtor in In re RHA Stroud, Inc., Case No. 20-

13482, which is jointly administered with In re RHA Anadarko) and RHA Anadarko.



                                                   1
             Case: 20-13482         Doc: 156-1         Filed: 11/20/20    Page: 7 of 22




       6.      “One Cura” means One Cura Wellness, Inc., the owner of RHA Stroud and RHA

Anadarko, and includes, where applicable, any entities constituting parents, predecessors,

successors, subsidiaries, affiliates, divisions, associated organizations, or joint ventures, as well as

its officers, directors, employees, staff members, agents, or other representatives.

       7.      “Stroud hospital” or “hospital in Stroud” mean Stroud Regional Medical Center in

Stroud, Oklahoma.

       8.      “Anadarko hospital” or “hospital in Anadarko” mean The Physicians’ Hospital in

Anadarko, located in Anadarko, Oklahoma.

       9.      “Hospitals” means, jointly, the hospital in Stroud and the hospital in Anadarko.

       10.     “RH Acquisition” or “secured creditor” or “note holder” mean Rural Hospital

Acquisition, LLC, the secured creditor of RHA Stroud and RHA Anadarko.

       11.     “FP Realty” or “landlord” mean First Physicians Realty Group, LLC, the landlord

of RHA Stroud and RHA Anadarko.

       12.     “FP Business” or “management company” or “manager” mean First Physicians

Business Solutions, LLC.

       13.     “FP Resources” means First Physicians Resources, LLC.

       14.     “FP Services” means First Physicians Services, LLC.

       15.     “FP Group” means, collectively, RH Acquisition, FP Realty, FP Business, FP

Resources, and FP Services.

       16.     “Notes” means the promissory notes, as amended and restated on November 30,

2015, between RH Acquisition and each of the Debtors.




                                                   2
             Case: 20-13482       Doc: 156-1        Filed: 11/20/20   Page: 8 of 22




       17.     “Lease” means the lease between FP Realty, RHA Stroud, and RHA Anadarko

entered into on April 1, 2011, pursuant to which FP Realty leases to Debtors the premises upon

which Debtors operate the Hospitals.

       18.     “Management agreements” or “MSAs” refer to the Management Services

Agreements between FP Business and each of the debtors entered into on April 1, 2011.

       19.     “Staffing agreements” or “SLAs” refer to the Staff Leasing Agreements between

FP Resources and each of the debtors entered into on April 1, 2011.

       20.     “Services agreements” or “ASAs” refer to the Ancillary Services Agreements

between FP Services and each of the debtors entered into on April 1, 2011.

       21.     “Petition” or “petitions” mean the Chapter 11 petitions the Debtors have filed in

these proceedings.

       22.     “Bankruptcy Cases” shall mean the above-captioned Chapter 11 cases.

       23.     “State Action” or “state court action” or “Receivership Action” mean the case and

captioned Rural Hospital Acquisition, LLC, et al. v. RHA Stroud, Inc., et al. v. First Physicians

Business Solutions, LLC, et al., Case No. CJ-20-31, pending in the District Court of Lincoln

County, State of Oklahoma, which is currently stayed.

       24.     “Document” or “documents” shall be used in the broadest sense permitted under

Federal Rule of Civil Procedure 34(a).

       25.     “Draft(s)” shall mean any earlier, preliminary, preparatory, or tentative version of

all or part of a Document or Communication, whether or not such Draft was superseded by a later

Draft and whether or not the terms of the Draft are the same as or different from the terms of the

final Document or Communication.




                                                3
             Case: 20-13482       Doc: 156-1         Filed: 11/20/20    Page: 9 of 22




       26.     “Communication” or “communications” mean written or verbal exchanges between

any person(s) or entity(ies), including without limitation verbal conversation, telephone calls,

facsimiles, email, or any other means of electronic communication, letter, memoranda, reports,

and any other documents which refer or relate to the written or verbal exchange.

       27.     “Person” or “persons” mean any individual, corporation, proprietorship,

association, joint venture, company, partnership, or other business or legal entity, including

governmental bodies and agencies.

       28.     “Concern,” “concerning,” “relate to,” or “relating to” mean relating to, referring to,

concerning, mentioning, reflecting, pertaining to, evidencing, involving, describing, discussing,

commenting on, embodying, responding to, supporting, contradicting, or constituting (in whole or

in part), as the context makes appropriate.

       29.     “Identify,” “identifies,” or “identification” mean: (1) when referring to a person,

the person’s full name, present or last known address, and the last known title and place of

employment; (2) when referring to a business, legal, or governmental entity or association, the

name and address of the main office; (3) when referring to a fact, the fact and the documentary or

testimonial support for that fact; (4) when referring to a written communication, identity of the

document(s) in which the communication was made; (5) when referring to an oral communication,

the identity of persons participating in the communication.

       30.     “Any” and “all” each mean and include the other.

       31.     “Include” and “including” mean including without limitation.

                                        INSTRUCTIONS

       1.      Unless otherwise stated in a specific request, these requests seek responsive

information and Documents authored, generated, disseminated, drafted, produced, reproduced,



                                                 4
            Case: 20-13482         Doc: 156-1      Filed: 11/20/20      Page: 10 of 22




received, obtained, or otherwise created or distributed, concerning or in effect during the period

from October 25, 2018 to the present.

       2.      This Subpoena is continuing in nature. If, after producing the requested Documents,

you obtain or become aware of any further responsive Documents (including Documents

Concerning facts and circumstances arising after service of these Requests), you must produce to

FP Group such additional Documents.

       3.      Unless otherwise indicated, the Documents requested include all Documents in

your possession, custody, or control. Without limiting the terms “possession, custody, or control”

as used in the preceding sentence, a Document is in your possession, custody, or control if you

have actual possession or custody or the right to obtain the Document or a copy thereof upon

demand from one or more of your members, officers, directors, employers, prospective employers,

employees, representatives, agents, consultants, advisors, attorneys, assigns, independent

contractors, affiliates, parents, subsidiaries, divisions, related companies, predecessors-in-interest,

independent contractors, consultants, or any other Person or public or private entity that has actual

physical possession thereof. In respect of e-mail, the terms “possession, custody, or control”

include, without regard to the subdirectory path where stored: (a) “deleted” e-mails that have not

been permanently deleted, (b) “sent” e-mails, (c) “received” e-mails, (d) e-mails stored in any

personal accounts, and (e) any Drafts of the foregoing that have not been permanently deleted.

       4.      Produce each Document as it is kept in the usual course of business.

       5.      Select Documents from files and other sources and number such Documents so that

the source of each Document may be readily determined.

       6.      A Draft of a Document is unique and separate from the final version of that

Document. All Drafts of each Document are to be produced.



                                                  5
             Case: 20-13482       Doc: 156-1      Filed: 11/20/20     Page: 11 of 22




       7.      Produce each Document in its entirety, without abbreviation or redaction, and

include all attachments, transmittal sheets, notes, cover letters, exhibits, appendices, enclosures,

and all Drafts and non-identical copies of each Document.

       8.      Produce Documents not otherwise responsive to a Request if such Documents are

attached to, or enclosed with, any responsive Document. In respect of e-mail, produce the e-mail

and all attachments if either the e-mail or any attachment is responsive.

       9.      Documents attached to each other shall not be separated, and shall be produced

together.

       10.     To the extent Documents or Communications responsive to these Requests are

transmitted as part of a package, collection, or group of Documents or Communications, the entire

package, collection, or group of Documents or Communications shall be produced in full, without

regard to the responsiveness of other Documents or Communications in such package, collection,

or group. Any such package, collection, or group of Documents or Communications shall be

produced in such a way that retains the grouping of such Documents or Communications.

       11.     Produce file folders with tabs or labels intact with such Documents.

       12.     Produce complete electronic-file directories intact with such Documents.

       13.     A Document with handwritten, typewritten, or other notes or editing marks is a

separate, unique Document and is not and shall not be deemed to be identical to one without such

modifications, additions, or deletions.

       14.     If your response to a particular Request is a statement that you lack the ability to

comply with that Request, specify whether the inability to comply is because the particular

Document, item, or category of information never existed; was destroyed, lost, misplaced, or stolen;

or was never, or is no longer, in your possession, custody, or control. Identify any Person known



                                                 6
              Case: 20-13482       Doc: 156-1       Filed: 11/20/20      Page: 12 of 22




or believed by you to have possession, custody, or control of that particular Document, item, or

category of information.

        15.     Production of any Document by another Person does not relieve you of your

obligation to produce your copy of the same Document, even if the Documents are identical.

        16.     Each Request is independent. No Request limits the scope of any other Request.

        17.     References to entities or corporations other than natural persons shall be deemed to

include, in addition to the entity named, its branches, divisions, departments, subsidiaries, affiliates,

parents, predecessors, present or former officers, present or former directors, employees, agents,

representatives, accountants and attorneys, successors, and all other persons acting or purporting

to act on behalf of each such entity or corporation.

        18.     Any ambiguity in the following requests should be resolved by producing more

responsive documents.

        19.     If no Documents are responsive to a particular Request, you are to state that no

responsive Documents exist for that particular Request.

        20.     If you cannot fully respond to the following requests after exercising due diligence

to secure the information requested thereby, so state, and specify the portion of each request that

cannot be responded to fully and completely. In the latter event, state what efforts were made to

obtain the requested information and the facts relied upon that support the contention that the

request cannot be answered fully and completely; and state what knowledge, information, or belief

you have concerning the unanswered portion of any such request.

        21.     The singular includes the plural and vice versa, except as the context may otherwise

require.




                                                   7
             Case: 20-13482        Doc: 156-1      Filed: 11/20/20      Page: 13 of 22




       22.       Wherever appropriate, verb tenses shall be interpreted to include past, present, and

future tenses.

       23.       FP Group reserves the right to propound additional requests for production.

       24.       You shall provide all non-privileged portions of Documents and Communications

containing material over which a claim of privilege has been asserted by excising, concealing,

redacting, or otherwise protecting the portions for which a privilege is asserted, but only to the

extent that such excision, concealment, redaction, or other protection is strictly necessary for the

purposes of the claim of privilege.

       25.       If you withhold any Documents or Communications requested herein in whole or

in part on the basis of any assertion of privilege or other immunity from discovery, identify the

privilege or protection claimed as well as each document for which such privilege or protection is

claimed, together with the following information with respect to each such document:

                 1.     Date;

                 2.     Sender;

                 3.     Addressee;

                 4.     Subject matter; and

                 5.     The basis on which the privilege or protection is claimed.

       26.       Documents originally in paper or physical form should be digitized into single-page,

group IV (G4) format, black and white TIFF files at 300 dots per inch (“dpi”). Filenames of the

TIFF files should match the Document’s Bates number, and be zero padded with no blank spaces.

Each production of Documents should include an archival image link file (i.e., an Opticon (.OPT)

file or similar). Additionally, each production should include standard Concordance default

delimited text files in .DAT or similar format and include all available fielding data, including but

not limited to beginning and ending Bates numbers, beginning and ending attachment numbers,

                                                  8
             Case: 20-13482       Doc: 156-1      Filed: 11/20/20     Page: 14 of 22




and number of pages. Optical Character Recognition (“OCR”) software should be applied to all

Documents and OCR-searchable files should be created in .TXT format for each page digitized.

These .TXT files should be produced and the filenames for the .TXT files should synchronize

with/be identical to the filenames for the corresponding TIFF files. Delivery TIFF files should be

accompanied by the corresponding full text .TXT files.

       27.     Standard electronic Documents and emails should be produced as single-page,

group IV (G4) format, black and white TIFF files at 300 dots per inch (“dpi”). All attachments,

addendums, enclosures, or exhibits to parent documents should be produced and identified as they

relate to the respective parent Document.        Digital Documents should be produced with

corresponding .TXT files as outlined above in the previous paragraph, as well as extracted

metadata fields (where available) as set forth in the table contained immediately subsequent to this

paragraph. Extracted text, as opposed to OCR text, should be delivered with the production of

electronic Documents and emails and this extracted text should be formatted in .TXT file as

described above with respect to OCR text files. All spreadsheets should be produced in native

format and in the order of storage in native, ordinary course of business manner. For instance,

emails with attached spreadsheets should be identified and linked per the ATTACH_RANGE field.

To avoid unnecessary duplications, placeholder TIFF files should be produced to preserve the

native location of files. The placeholder TIFF file should identify the document by associated

Bates number, the original file name, and state that the document was natively produced. Available

metadata and text should be produced for spreadsheets in the same manner as other Documents.

All PowerPoint presentations should be produced in native form and produced in the order of

storage in native, ordinary course of business manner.        For instance, emails with attached

PowerPoint presentations should be identified and linked per the ATTACH_RANGE field. To



                                                 9
             Case: 20-13482       Doc: 156-1      Filed: 11/20/20      Page: 15 of 22




avoid unnecessary duplications, placeholder TIFF files should be produced to preserve the native

location of files. A placeholder TIFF file should identify the Document by associated Bates

number, the original file name, and state that that the document was natively produced. Available

metadata and text should be produced for PowerPoints in the same manner as other documents.

To the extent that standard electronic Documents or databases are produced in native format in

TIFF or other static format (PDF, etc.), production should also be made in native format if the

Documents or databases are inadequate in the form produced. Native files should be produced

with delimited TXT file containing BEGPROD, ENDPROD, ATTACH_RANGE, Path to Native

File, and MD5/Hash value. Digital Documents should be processed in a manner that maintains

and displays hidden columns or rows, hidden text or worksheets, speaker notes, tracked changes

and comment.      Electronic records and computerized information shall be produced in an

intelligible format, together with a description of the system from which they were derived,

sufficient to permit rendering the records and information intelligible.

       28.     The following metadata fields should be provided for all Documents:

    Field Name                              Sample Data                           Description
 PRODBEG                DP000000222                                            First Bates
                                                                               number of native
                                                                               file
                                                                               document/email
 PRODEND                DP000000222                                            Last Bates
                                                                               Number of
                                                                               native file
                                                                               document/email
                                                                               (single-page
                                                                               documents will
                                                                               list beginning
                                                                               and ending Bates
                                                                               number)




                                                 10
          Case: 20-13482    Doc: 156-1     Filed: 11/20/20   Page: 16 of 22




  Field Name                      Sample Data                           Description
ATTACH_RANGE       DP000000222- DP000000229                          Beginning Bates
                                                                     number of parent
                                                                     document
                                                                     through ending
                                                                     Bates number of
                                                                     last
                                                                     attachment/child
                                                                     document
CUSTODIAN          Adams, John; johnadams@1776.gov                   Email: mailbox
                                                                     in which the file
                                                                     was located
                                                                     Native:
                                                                     Individual who
                                                                     originated the
                                                                     document
DUPLICATE          Franklin, Ben; Hancock, John, Whipple, William    When global
CUSTODIAN                                                            deduplicating
                                                                     has been
                                                                     employed, the
                                                                     custodians who
                                                                     had duplicates of
                                                                     the identical
                                                                     document
FROM               Adams, John                                       Email
                                                                     author/sender
TO                 Hancock, John[mailto:                             Recipient(s) of
                   HANCOCK@JOHNHANCOCK.com]                          email separated
                                                                     by semicolon
CC                 Franklin, Ben                                     Carbon copy
                   [mailto: bennyf@1776.com]                         recipient(s) of
                                                                     email
BCC                NA                                                Blind carbon
                                                                     copy recipient(s)
                                                                     of email
SUBJECT            Declaration w/ edits                              Email: subject
                                                                     line Native:
                                                                     document title
TITLE              Draft Declaration                                 Title field
                                                                     extracted from
                                                                     the Metadata of
                                                                     a non-Email
                                                                     Document

                                          11
        Case: 20-13482      Doc: 156-1    Filed: 11/20/20   Page: 17 of 22




  Field Name                        Sample Data                        Description
DATE_SENT        7/3/1776                                           Email: date the
                                                                    email was sent
TIME_SENT        12:59 AM                                           Email: time at
                                                                    which email was
                                                                    sent on date in
                                                                    date field
PARENT DATE      01/01/2020                                         The date of the
                                                                    parent email
                                                                    should be
                                                                    applied to the
                                                                    parent email and
                                                                    all of the email
                                                                    attachments to
                                                                    the extent
                                                                    reasonably
                                                                    practicable
PARENT TIME      6:02 PM                                            The time of the
                                                                    parent email
                                                                    should be
                                                                    applied to the
                                                                    parent email and
                                                                    all of the email
                                                                    attachments to
                                                                    the extent
                                                                    reasonably
                                                                    practicable
DATE_RECEIVED 01/01/2020                                            Email: date the
                                                                    email was
                                                                    received
TIME RECEIVED    6:02 PM                                            Email: time at
                                                                    which email was
                                                                    received on date
                                                                    in date field
NATIVE_LINK      D:\1969\ P000000222.MSG                            Hyperlink to
                                                                    web address,
                                                                    named uniformly
                                                                    with first bates
                                                                    of parent
                                                                    document
FILE_EXTEN       i.e., MSG, DOCX, PDF, etc.                         File extension of
                                                                    email or native
                                                                    document

                                         12
          Case: 20-13482      Doc: 156-1    Filed: 11/20/20    Page: 18 of 22




  Field Name                           Sample Data                        Description
AUTHOR             Jefferson, Thomas                                   Author of native
                                                                       document (MS
                                                                       Word, etc.)
DATE_CREATED       6/1/2009                                            Date native
                                                                       document was
                                                                       created
TIME_CREATED       7:32 AM                                             Time native
                                                                       document was
                                                                       created
DATE_MOD           10/12/2010                                          Date native
                                                                       document was
                                                                       last modified
TIME_MOD           5:30 PM                                             Last
                                                                       modification
                                                                       time
PGCOUNT            1                                                   Total pages of
                                                                       each original
                                                                       document/email
Full Text Path     D:\1969\ P000000222.txt                             UNC path to text
                                                                       files of
                                                                       extracted/OCR
                                                                       text (unless
                                                                       redacted)
NATIVE PATH        \\Prod001\Natives\ABC0000001.xls                    Path to native
                                                                       file
MD5/SHA1           E4d909c290d0fb1ca068ffaddf22cbd0                    Hash code
                                                                       created for file in
                                                                       connection with
                                                                       deduplication
ORIGINAL FILE      C:\Documents and Set-tings\user1\My Docu-           Path to original
PATH               ments\General                                       file
FILE NAME          1d0cbe9510845fbfbe23519a8 902d.mail                 Filename of the
                                                                       original source
                                                                       ESI as stored by
                                                                       the custodian.
FILE SIZE          2                                                   File size in
                                                                       kilobytes (KB)




                                           13
        Case: 20-13482   Doc: 156-1    Filed: 11/20/20   Page: 19 of 22




   Field Name                     Sample Data                   Description
REFERENCE        <0e24be9ab2df4f40889b15a7b4381a86@mail.com> The Outlook
CHAIN                                                        message
                                                             reference chain
                                                             or conversation
                                                             index (if
                                                             applicable)
IMPORTANCE       High Priority                               Email
                                                             importance flag
TIMEZONE         EST                                         Time zone of
                                                             documents
RECORD_TYPE      Paper                                       To indicate
                                                             whether hard
                                                             copy or ESI item




                                      14
             Case: 20-13482       Doc: 156-1    Filed: 11/20/20     Page: 20 of 22




                                   DOCUMENT REQUESTS

       1.      All Documents and Communications concerning the Arcadia Proposal, including

drafts of the Arcadia Proposal, any documents sufficient to show when negotiations between the

Debtors or One Cura, on the one hand, and Arcadia, on the other hand, began and how the terms

and fee arrangement of any services to be rendered by Arcadia were determined.

       2.      All Documents and Communications concerning Arcadia’s plan to manage the

hospitals of Anadarko and Stroud, including documents sufficient to show the employees and staff

Arcadia would hire, the vendors Arcadia would engage with, and the business plans Arcadia would

utilize to maintain hospital operations.

       3.      All Documents and Communications between Arcadia and the Debtors and/or One

Cura concerning these Bankruptcy Cases.

       4.      All Documents and Communications concerning the formation of Arcadia.

       5.      All Documents and Communications concerning the organizational structure of

Arcadia.

       6.      All Documents and Communications concerning the management of Arcadia.

       7.      All Documents and Communications concerning the employees of Arcadia.

       8.      All Documents and Communications concerning the contractors of Arcadia.

       9.      All Documents and Communications concerning the past and current clients of

Arcadia.

       10.     All Documents and Communications concerning fee arrangements Arcadia has

with other clients.

       11.     All Documents and Communications concerning Arcadia’s relationship with

Southern Plains Medical Group.



                                               15
               Case: 20-13482    Doc: 156-1    Filed: 11/20/20    Page: 21 of 22




         12.     All Documents and Communications concerning Arcadia’s “hospital in a box”

solution and business model.

         13.     All Documents and Communications concerning any alleged non-compete, non-

solicitation, and non-disclosure agreements or obligations Sean Kirrane may have with the FP

Group.

         14.     All Documents and Communications concerning any non-compete, non-

solicitation, and non-disclosure agreements or obligations may Patrick Waters have with the FP

Group.


 November 20, 2020                              Respectfully submitted,

                                                By: s/ J. Clay Christensen
                                                J. Clay Christensen (OBA #11789)
                                                Jeffrey E. Tate (OBA # 17150)
                                                Jonathan M. Miles (OBA #31152)
                                                Brock Z. Pittman (OBA #32853)
                                                CHRISTENSEN LAW GROUP, P.L.L.C.
                                                3401 N.W. 63rd Street, Suite 600
                                                Oklahoma City, Oklahoma 73116
                                                Telephone: (405) 232-2020
                                                Facsimile: (405) 228-1113
                                                Clay@christensenlawgroup.com
                                                Jeffrey@christensenlawgroup.com
                                                Jon@christensenlawgroup.com
                                                Brock@christensenlawgroup.com


                                                Christopher Tayback (CA Bar No. 145532 –
                                                application for admission pro hac vice
                                                pending)
                                                Kristen Bird (CA Bar No. 192863 –
                                                application for admission pro hac vice
                                                pending)
                                                Eric D. Winston (CA Bar No. 202407 –
                                                application for admission pro hac vice
                                                pending)
                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN LLP

                                              16
Case: 20-13482   Doc: 156-1    Filed: 11/20/20   Page: 22 of 22




                               865 S. Figueroa St., 10th Floor
                               Los Angeles, California 90017
                               Telephone: (213) 443-3000
                               Facsimile: (213) 443-3100
                               christayback@quinnemanuel.com
                               kristenbird@quinnemanuel.com
                               ericwinston@quinnemanuel.com

                               Attorneys for Creditors Rural Hospital
                               Acquisition, LLC, First Physicians Realty
                               Group, LLC, First Physicians Business
                               Solutions, LLC, First Physicians Services,
                               LLC, and First Physicians Resources, LLC




                              17
